                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

    DEONDRE COLEMAN,

               Plaintiff                      Case No. 2:18-cv-13171
                                              District Judge Arthur J. Tarnow
    v.                                        Magistrate Judge Anthony P. Patti

    HEIDI WASHINGTON,
    MICHAEL EAGEN,
    BRIAN SHIPMAN,
    KENNETH ROMANOWSKI,
    S. VALADE,
    BARBARA ANDERSON,
    A. FORTESCUE,

           Defendants.
___________________________________/

 ORDER SETTING DEADLINES and DEEMING MOOT DEFENDANT
ROMANOWSKI’S MOTION FOR ENLARGEMENT OF TIME IN WHICH
         TO FILE A RESPONSIVE PLEADING (DE 22)

         Deon (Deondre) Coleman was paroled from the Michigan Department of

Corrections (MDOC) on April 25, 2019 and has since updated his address with the

Court.1 This lawsuit, which was filed on October 11, 2018, names seven (7)

Defendants and concerns events that allegedly occurred at the MDOC’s Detroit

Reentry Center (DRC). (DE 1.)



1
 (See www.michigan.gov/corrections, “Offender Search” (last visited May 30,
2019); DE 18.)

                                        1
      Plaintiff is proceeding in forma pauperis. (DE 4.) The Court has summarily

dismissed six (6) defendants and denied the related motion for reconsideration.

(DEs 8, 12, 14.) On May 16, 2019, counsel entered an appearance on behalf of

Defendant Romanowski. (DE 20.)

      Judge Tarnow has referred this case to me for pretrial matters. Upon

consideration, the Court sets the following case management deadlines:

     (1)    RESPONSIVE FILINGS: No later than Friday, July 26,
            2019, Defendant Romanowski shall file either an answer to the
            complaint, or any motion averring a failure to exhaust
            administrative remedies,2 raising the defense of qualified
            immunity, or for dismissal under Rule 12.

     (2)    DISCOVERY: Discovery may proceed and must be completed
            on or before Friday, October 18, 2019. The Court advises the
            parties that the discovery completion date requires that
            discovery requests be made sufficiently in advance to permit
            timely response. The Court further advises that motions relating
            to discovery, if any, shall be filed within the discovery period
            unless it is impossible or impracticable to do so.

     (3)    DISPOSITIVE MOTIONS: Dispositive motions under Fed.
            R. Civ. P. 56, except as referenced above, must be filed by
            Thursday, November 21, 2019. The Court expects the parties
            to conduct any discovery that may be needed to address any



2
  “The summary judgment motion is especially well suited to pretrial adjudication
of an exhaustion defense, because proof of lack of exhaustion generally requires
resort to matters outside the pleadings, such as affidavits or documentary
evidence” and “Rule 12(b)(6) does not appear to be the proper vehicle to address
an exhaustion defense under the PLRA, because failure to exhaust is not a pleading
requirement.” Anderson v. Jutzy, 175 F.Supp.3d 781, 787 (E.D. Mich. 2016).
                                         2
            potential motion for summary judgment within the discovery
            period set forth above.

Throughout the process, the parties are required to follow the Federal Rules of

Civil Procedure and the Eastern District of Michigan Local Rules, each of which

can be accessed at https://www.mied.uscourts.gov/index.cfm?pageFunction=proSe.

In addition, the parties must refer to and follow my practice guidelines, available at

https://www.mied.uscourts.gov/index.cfm?pageFunction=chambers&judgeid=51.

In particular, I direct the parties’ attention to my practice guidelines on

“Discovery,” “Motion Practice.”

      SPECIAL INSTRUCTIONS FOR PRO SE LITIGANTS


      All parties, regardless of whether they are represented by counsel, are

expected to abide by the rules and guidelines identified above. No one in the

Courthouse can provide you with legal advice, including Judge Patti, his staff,

Clerk’s Office staff, or another party’s attorney. If you need the assistance of any

attorney, you must retain one on your own. There is a federal pro se legal

assistance clinic operated in the Courthouse by the University of Detroit-Mercy

Law School. To determine if you are eligible for assistance, you may contact the

Federal Pro Se Legal Assistance Clinic at (313) 234-2690 or at

proseclinic@udmercy.edu.




                                          3
      Finally, given the above deadlines, Defendant Romanowski’s May 16, 2019

motion for enlargement of time – to July 15, 2019 – in which to file a responsive

pleading (DE 22) is DEEMED MOOT.3

      IT IS SO ORDERED.

Dated: May 31, 2019                    s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 31, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




3
 On April 4, 2019, Plaintiff filed what is titled a “supplement amended
complaint,” which the Court interprets as a first amended complaint and which
names six (6) Defendants, including Defendant Romanowski. (DE 15.) The Court
will address this complaint, as well as Plaintiff’s pending motion for the
appointment of counsel (DE 17), under separate cover.

                                         4
